DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,492,163 and 10,251,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Mashack (applicant’s representative) on 5/16/2022.
*Note – unlisted claims remain unchanged from the filing of 5/11/2022.
The application has been amended as follows: 
Claim 17 (Currently amended). The instrument of claim 1, further comprising a third spring configured to bias the elongated body in the proximal direction, wherein the third spring extends between a flange of the elongated body and a distal portion of the handle.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Mohajer (US 2010/0191260) discloses a suture grasping instrument (Figs. 1-3) having an elongated body (14) defining an inner lumen with a distally sharpened trocar tip (16).  The elongated body is attached to a handle (12) at its proximal end, wherein the handle supports a push button (42) extending from its proximal end, the push button configured to actuate the opening and closing of jaws (20, 22) ([0034]).  An inner member (18) is slidably disposed within the lumen of elongated body (14), having a distal end effector (20) thereon ([0030]).  A first spring (21) is provided at the proximal end of the inner member (18) and within handle (12) for biasing the inner member in a distal direction.  The inner member is forced upwardly against the bias of the first spring by contact with the surface of tissue (32) ([0030]).  A second spring (46) is provided within the push button (42) for bias the push button in the proximal direction ([0032]).  The second spring (46) is positioned in contact with the push button and portions of the handle and does not interact nor engage the inner member (18).  Rather, the second spring (46) is for actuating rod (28) for opening and closing jaw (22) ([0032]-[0035]).  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed instrument comprising, inter alia, a second spring that is configured to bias both the push button and the inner member in a proximal direction since the second spring of Mohajer has no effect on the inner member.  Modifying the purpose of second spring (46) would fundamentally alter the working mechanism of the device in Mohajer and therefore would not be obvious to one of ordinary skill in the art.  Unlike Mohajer, Applicant’s second spring (170) is designed to cooperate with both the push button (160) and the inner member (120) such that release of the second spring from its compressed state (Fig. 3) biases both the push button (160) and inner member (120) proximally (Fig. 4).  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771